Citation Nr: 1501499	
Decision Date: 01/13/15    Archive Date: 01/20/15

DOCKET NO.  10-13 732A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased rating for cervical disc disease with myelopathy, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kimberly A. Mitchell, Associate Counsel
INTRODUCTION

The Veteran served on active duty from April 1975 to September 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

In November 2014, the Veteran testified during a travel board hearing before the undersigned Acting Veterans Law Judge.  A transcript of that hearing is of record.  

During the Board hearing, the Veteran raised the issue of entitlement to an increased rating for upper and lower extremity radiculopathy.  As the Veteran was granted service connection for these conditions under separate rating decisions, they are referred to the RO for appropriate consideration.  

In addition to the Veteran's paper claims file, an electronic paperless file (Virtual VA) is also associated with this claim.  Any future consideration of the Veteran's case should also take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review.  

The Veteran perfected his appeal from the August 2009 rating decision that continued the disability rating of 20 percent.  At his November 2014 Board hearing, the Veteran indicated that his cervical disc disease symptoms had worsened since his last VA examination in January 2014.  Specifically, the Veteran stated that the pain in his neck has worsened and his range of motion has become severely limited.  The Veteran reported that his neck condition restricts him in various ways.  Specifically, he stated that his employer has made accommodations for him at work since his neck condition restricts his ability to lift items or objects.  He also states that intimacy with his wife is virtually impossible due to pain.  In light of the Veteran's statements suggesting a possible worsening of his cervical disc disease symptoms since the most recent VA examination, the most recent VA examination may not reflect the current state of the Veteran's neck disability.  As such, the Board finds it is appropriate to afford the Veteran a new VA examination to evaluate the current severity of his cervical disc disease disability.  Green v. Derwinski, 1 Vet. App. 121 (1991); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any relevant VA and private treatment records related to the Veteran's treatment for his claimed cervical neck condition that are not already of record.  

2.  Schedule the Veteran for a VA examination with an examiner who hasn't previously examined him, to determine the current severity of the Veteran's service-connected cervical disc disability.  The examiner must review the claims file, including Virtual VA, and note that review in the report.  All indicated studies and tests should be performed.

3.  Then readjudicate the claim for entitlement to an increased rating in excess of 20 percent for cervical disc disease.  If the decision is adverse to the Veteran, issue a supplemental statement of the case, allow the appropriate time for response, and then return the claim to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




